UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2189


DAYYAN ATTA BEY EX REL DERICK SEALEY, an individual,

                Plaintiff - Appellant,

          v.

MICHAELA BASS, an individual,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:15-cv-00091-MSD-LRL)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dayyan Atta Bey ex rel Derick Sealey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dayyan    Atta    Bey   appeals       the   district     court’s       order

dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B) (2012).

In   his   complaint,   Bey   sought    relief    under   42   U.S.C.    §   1983

(2012), and other causes of action.            We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.             Bey v. Bass, No. 4:15-cv-

00091-MSD-LRL (E.D. Va. Sept. 8, 2015).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2